Citation Nr: 1621018	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for shrapnel wounds of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, N.M.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service in the Regular Philippine Army with the United States Army Forces in the Far East (USAFFE) from September 1941 to January 1942, and from September 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In August 2011, the Board reopened the claim for service connection for shrapnel wounds of the right knee and remanded it for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a right knee disability related to service.


CONCLUSION OF LAW

The criteria for service connection for shrapnel wounds of the right knee have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of a letter sent to the Veteran in August 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist has also been satisfied.  The Veteran's service records, as well as identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran provided personal statements, buddy statements, and private treatment records.  He also provided testimony before the undersigned.  Pursuant to the Board's August 2011 remand order, VA provided him with a VA examination in December 2011 to determine the etiology of his right knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination and opinion report are adequate, as the report is based on a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board also finds that there has been substantial compliance with its August 2011 remand order because the RO provided the Veteran an adequate VA examination.  See Stegall, 11 Vet. App. 268.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

In this case, the Veteran claims that he sustained a shrapnel wound to the right knee while serving with the Philippine Commonwealth Army, to include while being held as a Prisoner of War (POW).

"Veteran" is defined as a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "veteran of any war" is defined as any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits. 

Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and (d).  Active service will be the period certified by the service department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  The United States Court of Appeals for Veterans Claims has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Id.

For VA benefits purposes, a POW is a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 U.S.C.A. § 101(32) (West 2014); 38 C.F.R. § 3.1(y) (2014).  In determining whether an individual may be recognized as a POW, VA shall accept the findings of the appropriate service department regarding whether the individual was a POW during a period of war unless a reasonable basis exists for questioning it.  Id.  If a veteran was a prisoner and was interned or detained for not less than 30 days, certain diseases shall be service-connected if manifest to a degree of 10 percent or more at any time after discharge.  38 C.F.R. § 3.309(c).

In August 1965, the Service Department certified that the Veteran had honorable USAFFE service from September 1, 1941 to January 7, 1942 and from September 15, 1945 to April 12, 1946 while a member of the Regular Philippine Army.  The certification shows the Veteran was in "[n]o casualty status" from January 8, 1942 to September 14, 1945, which is not considered active service.  The Service Department did not find that the Veteran has POW status.  In September 2008, the National Personnel Records Center (NPRC) indicated that the Veteran does not have POW status and that there is no evidence that a claim was made with the War Claims Commission (WCC).  Without a positive determination from WCC, NPRC cannot favorably consider POW status.  See also VA Memorandum of October 1996 (indicating the Veteran's name is not listed in the POW microfiche).  Consequently, the Board finds the appellant has Veteran status for the purpose of compensation benefit purposes.  However, the evidence does not show he was a POW during his either period of service with USAFFE and as such, he is not entitled to the presumptions under 38 C.F.R. § 3.309(c).

The Board has reviewed all of the evidence but finds that it does not support a finding of service connection for shrapnel wounds to the right knee.  Here, available service treatment records include the entrance and separation examinations for the second period of service from September 1945 to April 1946.  The September 1945 entrance examination shows no musculoskeletal disabilities.  At separation from service, the Veteran denied having any injuries or wounds during service.  The clinician did not find musculoskeletal defects.  The clinician found the Veteran met the physical and mental standards for discharge.

Additionally, service records do not indicate that the Veteran was injured during a period of active service.  In the Affidavit for Philippine Army Personnel, signed in September 1945, the Veteran's duty dates were listed along with a description of his time during each period of service.  The affidavit also listed his period of civilian status from January 1942 to September 1945.  In the section titled "Chronological Record of Wounds and Illnesses Incurred", the Veteran indicated "none".  Another affidavit signed in February 1946 shows the Veteran denied POW status and in his descriptions of his periods of duty, he did not report a right knee injury.  Further, he continued to deny sustaining any injuries during service.

In August 1965, the Service Department indicated that the Veteran did not have a line of duty injury.

The first report of a right knee injury sustained during service is in the June 1965 claim for service connection for a shrapnel wound.  In his October 1965 statement, the Veteran said he did not report his injury during or at separation from service because he was not asked about injuries.  He stated that as a result of his injury, the wound developed into gangrene and prevented him from working.

In an October 1965 buddy statement, P.I. indicated that he served with the Veteran and that in January 1942, he saw the Veteran wounded by shrapnel from a Japanese trench mortar.  He and another soldier went to his recue and to the best of his recollection, the Veteran's wound was at the right knee.  In a similar statement, dated in September 1965, C.P. also indicated that a medical officer was not available and that he did not leave the Veteran until his wounds were partially treated.  See also Statement from F. C., dated May 1966.

The Board observes that in November 1965, the Veteran submitted a document from a pharmacist, dated April 10, 1946, indicating that he treated the Veteran's wounds, which developed into gangrene or ulcer during the period from April 1946 to June 1946.  The Board notes that this document has inconsistencies in the dates, which decreases the probative value of the evidence.

In June 1966, the Veteran submitted a statement from D.B., a municipal health officer, indicating that he had treated the Veteran's right knee weekly, between May 1946 to July 1946.  A nurse, C.P.D.,  indicated that she visited the Veteran's home from August 1946 to September 1946 to dress his wounds of the right knee.

A treatment record dated September 1987 shows arthritis of the knees.

An August 2008 treatment record shows the Veteran reported a history of a shrapnel wound to the right knee.  X-rays were requested to rule out the presence of shrapnel.  Another treatment record shows x-rays were completed the following day.  The films showed metallic densities in the region of the distal third of the femur and soft tissue plane posterior or the proximal third leg and popliteal region.  The impression was shrapnel versus artifact.

During his hearing before the Board, the Veteran testified that in 1942, he was hit with shrapnel from a mortar.  The wound was at the right knee on the right side.  He testified that there were no doctors in the field and that he treated his wound with herbal treatments.  He indicated that his father provided treatment after service.

In December 2011, the Veteran was afforded a VA examination.  The Veteran reported that his right knee was wounded by an exploding mortar from Japanese fire during WWII.  X-ray studies were normal.  The examiner diagnosed a patellar spur.  After reviewing the claims file and the examination results, the examiner opined that the Veteran's claimed right knee condition is less likely than not due to the claimed in-service injury, event or illness.  The examiner stated that the most pertinent evidence are the latest x-ray images of the right knee which show no evidence of any metal, shrapnel, or foreign body and no evidence of any bony or joint residual of such an injury.  The right knee joint space is intact and the physical examination showed no evidence of scars from the alleged injury or scars of any surgical treatment for the reported injury.  The examiner found no medical evidence signed by a medical examiner or provider attesting to any right knee injury or its sequelae, such as traumatic arthritis or residuals of fracture.  The examiner found no evidence of a shrapnel injury or its sequelae on examination.  Therefore, the examiner opined that it is less likely than not that the Veteran has a right knee disability, to include shrapnel wound of the right knee as a result of service.

Based on the foregoing, the Board finds that service connection for a right knee disability is not warranted.  First, the medical evidence does not suggest that the Veteran has a current right knee disability due to an in-service injury.  The Veteran's entrance examination conducted in 1945 shows no abnormalities of the right knee and no right knee injuries were documented at the time of separation in 1946.  Additionally, in his Affidavit for Philippine Army Personnel, the Veteran did not report the shrapnel wound or indicate that he sustained any injuries during either period of service.  Moreover, the VA examiner found no evidence of a shrapnel wound on examination.  The x-rays were normal, showing no fragments of shrapnel or evidence of any bone or joint residual from such an injury.  Further, the Veteran's skin showed no signs of scars from the alleged injury or scars from surgical treatment.  The examiner thus found no relationship between a right knee disability and service.

The Board has considered the statement from the pharmacist that is dated April 10, 1946, but finds that this evidence has no probative value as the pharmacist indicated that he treated the Veteran's right knee wound weekly from April 1946 to June 1946.  Even assuming that the letter had a typographical error as to the date drafted, the Board finds more probative the evidence dated during and shortly after service, which shows a normal clinical examination at separation and the Veteran's denial of in-service injuries.

Similarly, the Board finds the statements from the municipal health officer and nurse, which indicate treatment for the Veteran's right knee shortly after service, from May 1946 to September 1946, not probative.  Even assuming that these providers treated the Veteran during this period, the statements indicate treatment of gangrene of the right knee or a right knee wound.  The statements to not indicate that the Veteran had shrapnel wounds or that the treated condition was related to service.  Here, the Board again finds more probative the service records attesting to no injuries during service and the VA examiner's finding of no evidence of shrapnel wounds or residuals.

Finally, the Board has considered the August 2008 x-ray report from a private provider, which indicates an impression of shrapnel versus artifact.  However, as noted in the VA examination report, the x-ray films showed no abnormalities of the right knee, to include fragments of shrapnel or evidence of any bone or joint residual from such an injury.  Thus, the findings during the VA examination call into question the veracity of the August 2008 x-ray report.  As such, the Board finds more probative the report from the VA examiner.

The Board has also considered the lay evidence, including the Veteran's statements and testimony, and the buddy statements.  While the Veteran, P.I., and C.P. are competent to report what they observed, such as injury to the Veteran's right knee during service, the Board finds their statements are not credible.  As noted above, the Veteran had an entrance examination in September 1945.  At that time, the clinical evaluation was normal.  No current or previous injuries to the right knee were reported or observed.  Further, no injuries to the right knee were reported or observed at the time of the separation examination in 1946 and none were documented in the Veteran's Affidavit for Philippine Army Personnel.  In his affidavit, he specifically denied having sustained any injuries during service.  Moreover, the VA examiner found no evidence of a shrapnel wound, treatment, or residuals on examination.  Thus, the Board finds the statements from the Veteran, P.I., and C.P. are not supported by and are inconsistent with the medical evidence and as such are not credible.

In summary, the Board finds that the preponderance of the evidence weighs against a finding of service connection for a shrapnel wound of the right knee.  The competent and credible evidence indicates that the Veteran did not sustain a right knee injury during service and does not have a current right knee disability related to service.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.


ORDER

Service connection for a shrapnel wounds of the right knee is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


